PER CURIAM.
The judgment entered on rehearing is affirmed except insofar as it eliminates the award of permanent periodic alimony contained in the original final judgment. Under the circumstances, it was an abuse of discretion to deny permanent alimony to the appellant-wife. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Colucci v. Colucci, 392 So.2d 577 (Fla. 3d DCA 1980); G’Sell v. G’Sell, 390 So.2d 1196 (Fla. 5th DCA 1980). Since it appears that the $163.00 per month initially granted represents and was considered by the trial court to be a fair and adequate amount, we order that, after remand, this provision be inserted in the amended final judgment under review.
Affirmed in part, reversed in part.1

. The attorney’s fee award on appeal in case no. 80-1022 is affirmed.